 Case 3:20-cv-08123-JJT Document 39-2 Filed 12/04/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                          )
                                        )     Case No. CV-20-08123-PCT-JJT
                      Plaintiff;        )
v.                                      )     [PROPOSED] ORDER GRANTING
                                        )     SUBSTITUTION OF PARTY
Zoe Fenn Old,                           )
in capacity as Personal Representative )
of the Estate of Forrest Burke Fenn,    )
Deceased and in capacity as Successor )
Trustee of The Forrest and Peggy Fenn )
Revocable Trust u/a 11/21/86,           )
                                        )
                      Defendants.       )
_________________________________ )


Upon Motion, and good cause appearing,

IT IS HEREBY ORDERED that Zoe Fenn Old, in capacity as Personal Representative of

the Estate of Forrest Burke Fenn, Deceased and in capacity as Successor Trustee of The

Forrest and Peggy Fenn Revocable Trust u/a 11/21/86, be substituted in the place and

stead of Forrest Fenn as Defendant in this case.
